Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are presented for examination.

Drawings
The Fig. 3 is objected to because it is not one figure but three different figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The Fig. 3 is objected to because symbols 34 and 36 point to the same figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites (i) analyze a digital model of an object [a mathematical concept and/or a mental process – can be done with a pencil on a paper]; (ii) identify a breakaway support to support part of the object [a mental process – can be done with a pencil on a paper]; (iii) design a structure feature to concentrate a breakaway force along a line where the support intersects the object [a mental process – can be done with a pencil on a paper]; (iv) modify the digital object model to include the support and the structural feature [a mathematical concept and/or a mental process – can be done with a pencil on a paper]. This judicial exception is not integrated into a practical application because no controller or a control process is disclosed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a memory is well known in the art to store any write-up or thought process as written on a paper by a pencil.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites (i) identifying a span [a mathematical concept and/or a mental process (i.e., thinking process)]; (ii) designing a breakaway support to support the span [a mental process (i.e., thinking process)]; (iii) designing a groove to concentrate a breakaway force along a line where the support intersects the span [a mental process (i.e., thinking process)]; (iv) generating digital object slices to print the span, support, and groove [a mathematical concept and/or a mental process (i.e., thinking process)]. This judicial exception is not integrated into a practical application because no controller or a control process is disclosed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a process is well known and a hypothetical thing.

Similarly the dependent claim 10 is rejected.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites (i) an object including a span [a mental process (i.e., thinking process)]; (ii) a breakaway support to temporarily support the span, the support integral to and extending away from the span and made of a same material as the span [a mental process (i.e., thinking process)]; (iii) a structural feature to concentrate a breakaway force along a line where the support intersects the span [a mental process (i.e., thinking process)]. This judicial exception is not integrated into a practical application because no controller or a control process is disclosed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no controller or a control process disclosed.

Similarly dependent claims 13-15 are rejected.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The invention as disclosed in claim 4 is directed to non-statutory subject matter.  The claimed invention as a whole must accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result”  (State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d at 1273, 45 USPQ2d at 1601-02).

Claim 4 is directed to a memory storing a program to be accessed.  No physical aspects of the apparatus are disclosed however, and as such, the “apparatus” amounts to nothing more than a software or a computer listing per se, in that none of the elements recited are computer components or statutory processes, as they are not “acts” being performed.  Such a claimed computer program does not define any structural and functional interrelationships between the computer program and hardware elements of a computer which permit the computer program’s functionality to be realized, and as such is considered functional descriptive material not capable of execution and thus are not capable of producing a useful, concrete and tangible result as required by the State Street Formulation.  It is recommended that the claim be amended to show interactions between the hardware components of the system (processor, hard drive, etc.) and the recited acts of the apparatus (being executed/stored/etc. by the hardware).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fieldman et al (US Pub. 2017/0232511; hereinafter Fieldman).

As per claim 1, Fieldman discloses a 3D printing system, comprising: 

a support structure generator to identify a breakaway support to support part of an object, to design a wedge shaped groove between a portion of the object and the support, the groove ending at a line along which the support intersects the object, and to generate a digital object model that includes the support and the groove [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; support structure (can be a wedge shape) is built alongside (or simultaneously) an object created via a 3D printing system (i.e., the digital object model includes the support structure and the groove); a gap 214 between the support structure 210 and the object 200 (i.e., groove)]; and 

a 3D printer to print the object, support and groove based on the object model [abstract; Fig. 1; para 0004].


As per claim 4, Fieldman discloses a memory having processor readable instructions that, when executed, cause a 3D printing system to: 

analyze a digital model of an object [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; inherent to the system because a support structure is build alongside an object]; 

identify a breakaway support to support part of the object [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; the support structure with the groove]; 

design a structural feature to concentrate a breakaway force along a line where the support intersects the object [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; the support structure with the groove]; and 

modify the digital object model to include the support and the structural feature [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; support structure is built alongside (or simultaneously) an object created via a 3D printing system (i.e., the digital object model includes the support structure and the groove)].


As per claim 9, Fieldman discloses a process for 3D printing an object, comprising: 

identifying a span [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; building an object]; 

designing a breakaway support to support the span [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; support structure is built alongside (or simultaneously) an object created via a 3D printing system]; 

designing a groove to concentrate a breakaway force along a line where the support intersects the span [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; a gap 214 between the support structure 210 and the object 200 (i.e., groove)]; and 

generating digital object slices to print the span, support, and groove [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; slicing is inherent to a 3D printing (see US Pub. 2018/0154438 – para 0110 for example)].


As per claim 12, Fieldman discloses a unified structure, comprising: 

an object including a span [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; building an object]; 

a breakaway support to temporarily support the span, the support integral to and extending away from the span and made of a same material as the span [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; support structure is built alongside (or simultaneously) an object created via a 3D printing system]; and 

a structural feature to concentrate a breakaway force along a line where the support intersects the span [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; a gap 214 between the support structure 210 and the object 200 (i.e., groove)].


As per claim 2, Fieldman discloses comprising a slicer to generate multiple slices from the object model with each slice defining those portions of a layer of build material to be printed to form the object, support and groove [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; slicing is inherent to a 3D printing (see US Pub. 2018/0154438 – para 0110 for example)].

As per claim 3, Fieldman discloses wherein the slicer is implemented in a controller for the 3D printer or in an object model processor separate from the printer controller [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; slicing is inherent to a 3D printing (see US Pub. 2018/0154438 – para 0110 for example)].

As per claim 5, Fieldman discloses having instructions to cause the 3D printing system to generate multiple slices based on or within a modified object model, with each slice defining those portions of a layer of build material to be printed to form the support and the structural feature [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; slicing is inherent to a 3D printing (see US Pub. 2018/0154438 – para 0110 for example)].

As per claim 6, Fieldman discloses wherein: the instructions to cause the 3D printing system to identify a breakaway support comprise instructions to cause the 3D printing system to design a breakaway support integral to the object [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; the support structure with the groove]; and the instructions to cause the 3D printing system to design a structural feature to concentrate a breakaway force along a line where the support intersects the object comprise instructions to cause the 3D printing system to design a groove between a portion of the object and the support, the groove ending at the line along which the support intersects the object [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; a gap 214 between the support structure 210 and the object 200 (i.e., groove)].

As per claim 7, Fieldman discloses having instructions to cause the 3D printing system to print the object, support and groove based on a modified object model [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; support structure is built alongside (or simultaneously) an object created via a 3D printing system].

As per claim 8, Fieldman discloses the memory of Claim 4 residing on a 3D printer controller [Fig. 1; para 0004; a 3D printing system].

As per claim 10, Fieldman discloses comprising: analyzing a digital model of the object to identify the span [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; building an object]; modifying the object model to include the support and the groove [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; support structure is built alongside (or simultaneously) an object created via a 3D printing system (i.e., the digital object model includes the support structure and the groove)]; and generating the digital object slices using a modified object model [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; slicing is inherent to a 3D printing (see US Pub. 2018/0154438 – para 0110 for example)].

As per claim 11, Fieldman discloses comprising printing the object using the object slices [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; slicing is inherent to a 3D printing (see US Pub. 2018/0154438 – para 0110 for example)].

As per claim 13, Fieldman discloses wherein the structural feature comprises a groove between a portion of the span and the support, the groove narrowing to the line along which an inner portion of the support intersects the span [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; a gap 214 between the support structure 210 and the object 200 (i.e., groove)].

As per claim 15, Fieldman discloses wherein the groove is designed to initiate a break along the line in response to a force, below a threshold force, exerted on the support [abstract; Fig. 1-5; para 0007, 0018-0022, 0026-0027, 0036, 0048; a gap 214 between the support structure 210 and the object 200 (i.e., groove)].


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20180348070 discloses producing a sight tube using an additive manufacturing process wherein support structures are wedge-shaped.
B. US-20180154438 discloses in printing a sinterable part using a 3D printing model material including a binder and a ceramic or metal sintering material, a release layer intervenes between support structures and the part, each of the support structures and the part formed of the model material.
D. US-20150250934 discloses converting the medical imaging datasets into a 3D digital model can include, for example, using the data processing apparatus to perform segmentation of the medical images, geometric modeling (e.g., intersection removal between images, mesh smoothing, shelling, among other geometric modeling actions), generation of support structures, tool path generation, and development of printing control algorithms following the tool path.
N. WO-2017118806 discloses in some embodiments, the method comprises a step of adding to the digital model of support portions making it possible to construct support that can support the part to be manufactured during manufacture, the support portions being positioned in such a way that no support is in contact with the surface to be saved during manufacture. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116